Judgment unanimously modified on the law and as modified affirmed, in accordance with the following memorandum: Defendant, the owner and operator of a taxicab company, was convicted, after a jury trial, of two counts of grand larceny in the second degree (Penal Law § 155.35) and 19 counts of offering a false instrument for filing in the first degree (Penal Law § 175.35). The convictions stem from charges of Medicaid fraud based upon defendant overbilling the Onondaga County Department of Social Services for transporting Medicaid recipients daily to the same location (so-called "standing orders” encompassed within counts 3-6 *953and 16-21 of the indictment) and for group transportation services to Medicaid recipients (counts 7, 22-29).
The only meritorious claim raised by defendant on appeal relates to the legal sufficiency of the evidence with respect to the conviction for offering a false instrument for filing based on overcharges for "standing orders”. The People’s proof that defendant had overbilled these trips relied exclusively on odometer mileage readings. Defendant testified that his method of computing charges for standing orders complied with the City of Syracuse taxi ordinances, which were adopted for use by the Department of Social Services. The ordinances clearly require the use of a meter to establish permissible fares and permit waiting time charges. Thus, the convictions for offering a false instrument for filing based upon "standing order” charges (counts 3-6, 16-21) cannot stand (see, People v Rubin, 101 AD2d 71) and the sentence imposed on those counts should be vacated.
We conclude that there was legally sufficient evidence to support the convictions based upon transportation overcharges. Since these overcharges are in excess of $1,500 for the periods covered by the grand larceny charges in the indictment, there is legally sufficient evidence to support the grand larceny convictions. (Appeal from judgment of Onondaga County Court, Cunningham, J. — grand larceny, second degree, and another charge.) Present — Callahan, J. P., Doerr, Boomer, Pine and Balio, JJ.